Case 1:19-cv-09008-RWL Document 14 Filed 02/26/20 Page 1of2

SEWARD & KISSEL LLP

ONE BATTERY PARK PLAZA
NEW YORK, NEW YORK 10004

 

 

JACK YOSKOWITZ TELEPHONE: (212) 574-1200 901 K STREET, NW
PARTNER nw ACSIMILE: (212).480-8421 WASHINGTON, DC 20001
(212) 574-125 WHEW KIS.COM TELEPHONE: (202) 737-8833
yoskowitz@sew SseEDC SDNY , , FACSIMILE: (202) 737-5184
DOCUMENT
| ELECTRONICALLY FILED
DOCH February 26, 2020
DATE FILED: 2-2 5 - 2020

 

 

 

 

 
 

 

VIA ECF SO ORDERED:

Zé 4 a Kee
Hon. Robert W. Lehrburger A Vi ; .
United States Magistrate Judge HON. ROBERT W_LEHRBURGER
United States Courthouse UNITED STATES MAGISTRATE JUDGE

500 Pearl St., Room 1960
New York, NY 10007
(Lehrburger_ NYSDChambers@nysd.uscourts.gov)

Re: Orlando A. Centeno, Jr. v. Commissioner of Social Security, 19-
CV-9008

Dear Judge Lehrburger:

We represent Plaintiff Orlando A. Centeno, and we respectfully request an extension for
filing our motion for judgment on the pleadings in order to have more time to work on and discuss
a settlement proposal with opposing counsel, Assistant U.S. Attorney Susan Baird.

Pursuant to the Court’s “Order Supplementing Standing Order in Social Security Case”
(the “Order”) dated February 13, 2020, Plaintiff will be serving his settlement proposal by
February 26, 2020. The parties then have 30 days to discuss and try to resolve the case and inform
the Court by March 26, 2020 whether such a resolution was reached. Currently, Plaintiff's motion
for judgment on the pleadings is also due on March 26" — sixty days after the Record was filed.
Plaintiff therefore respectfully requests an extension until April 27, 2020 for filing his motion for
judgment on the pleadings in order to see if the case can be resolved.

We have not made any previous requests for adjournment or extension of the matter at
issue. Opposing counsel, Assistant U.S. Attorney Susan Baird, consents to this extension.

The proposed revised scheduling order is as follows:
e Settlement resolution due on March 26, 2020

e Plaintiff's Moving Brief due on April 27, 2020
Case 1:19-cv-09008-RWL Document 14 Filed 02/26/20 Page 2 of 2

Hon. Robert W. Lehrburger
February 26, 2020
Page 2
¢ Defendant’s Opposition Brief (and Cross-Motion) due on June 26, 2020

e Plaintiff's Reply Brief due on July 17, 2020

Respectfully submitted,

/s/ Jack Yoskowitz

Jack Yoskowitz
ce: AUSA Susan Baird, Esq. (by email)

SK 88888 0259 8483301 v1
